DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukasa (WO 2019/168054 A1) and the corresponding machine translation attached.  Mukasa teaches a multicore optical fiber (10, Figs. 1, 3) comprising:
a common cladding (12);
a plurality of core portions (11a-b) disposed in the common cladding (12), each of the plurality of core portions (11a-b, Fig. 3) comprising:
a central axis (middle);
a core region (P21) extending from the central axis to a radius r1 (2a), the core region (P21) comprising a relative refractive index Δ1 relative to pure silica (Fig. 3);
an inner cladding region (P22a) encircling and directly contacting the core region (P21) and extending from the radius r1 (2a) to a radius r2 (2b), the inner cladding (P22a) region comprising a relative refractive index Δ2 relative to pure silica (Fig. 3); and
a depressed cladding region (P22b) encircling and directly contacting the inner cladding region (P22a) and extending from the radius r2 (2b) to a radius r3 (2c), the depressed cladding region (P22b) comprising a relative refractive index A3 relative to pure silica and a minimum relative refractive index Δ3min relative to pure silica (Fig. 3), wherein Δ1> Δ2> Δ3min (Fig. 3);
the mode field diameter of each core portion is greater than or equal to 8.2 pm and less than or equal to 9.5 pm at a 1310nm wavelength (Table 1, P0046) (taught example is completely within the claimed range); and
the zero dispersion wavelength of each core portion is greater than or equal to 1300 nm and less than or equal to 1324 nm (Table 1, P0046);
wherein the common cladding comprises an outer radius Rcc that is greater than or equal to 125 µm (P0044);
wherein the plurality of core portions comprises greater than or equal to 3 core portions and less than or equal to 8 core portions (6 shown, Fig. 1);
wherein a cable cutoff wavelength of each of the plurality of core portions is less than or equal to 1260 nm (Table 4);
wherein the relative refractive index Δ3 of the entire depressed cladding region in each of the plurality of core portions is less than or equal to Δ 2 such that the depressed cladding region forms a depressed-index trench in a relative refractive index profile of each core portion (Fig. 3); and
wherein a cross-talk between each of the plurality of core portions and a nearest one of the plurality of core portions is less than or equal to -30 dB (P0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukasa as applied to claims 1-3 above, and further in view of Fini et al (US 8,737,792 B2).
Mukasa teaches the multicore optical fiber previously discussed, including wherein the plurality of core portions are arranged in a 2x2 arrangement (each 11a, 11b pair) within the common cladding (12) such that each central axis of a core portion of the plurality of core portions is separated from central axes of two adjacent core portions by a minimum core-to-core separation distance.
Mukasa does not teach expressly wherein the minimum core-to-core separation distance greater than or equal to 35 µm.
Fini teaches a multicore optical fiber with a similar core layout as Mukasa (see Fig. 1) within a similar cladding diameter (Fig. 3) wherein the core-to-core separation distance is 38 µm (Table 3).
Mukasa and Fini are analogous art because they are from the same field of endeavor, multicore optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the spacing of Mukasa to include the spacing taught by Fini.
The motivation for doing so would have been to reduce cross-talk between the cores by slightly increasing the spacing over what Mukasa teaches.

Allowable Subject Matter
Claims 17-24 are allowed.
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 17-24:  These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a multicore optical fiber comprising a common cladding with a plurality of cores disposed within, each core having the claimed relative refractive index relationship wherein a depressed cladding region has a relative refractive index profile that monotonically decreases to a minimum from the central axis of each core,
in combination with the rest of the claimed limitations.	
Regarding claims 8-14:  These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a multicore optical fiber
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach single core fibers with depressed claddings having sloped indices in the trench, but are too big for the multicore fiber configuration or different configurations of multicore fiber but each core does not have the sloped trench:
US 8200057		US 8588569		US 8737793		US 9052433
US 9057817		US 9164228		US 9201192		US 9250383
US 9529144		US 9588284		US 9726816		US 10094975
US 2020/0379168

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883